UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 21-6070


SHAHID L.A. MAJID,

                    Plaintiff - Appellant,

             v.

FERNANDO NAVARRO, MD; PRISMA HEALTH, f/k/a Palmetto Health,

                    Defendants - Appellees,

             and

PRISM HOSPITAL, f/k/a Palmetto Health Richland,

                    Defendant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Paige Jones Gossett, Magistrate Judge. (0:20-cv-01900-MGL-PJG)


Submitted: August 24, 2021                                   Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shahid L.A. Majid, Appellant Pro Se. David Allan DeMasters, DAVIDSON, WREN &
DEMASTERS, Columbia, South Carolina; Shelton Webber Haile, Zachary Bruce Hayden,
RICHARDSON PLOWDEN & ROBINSON, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Shahid L.A. Majid, a South Carolina inmate, seeks to appeal two text orders entered

by the magistrate judge in Majid’s ongoing 42 U.S.C. § 1983 civil rights action. * This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Majid seeks to

appeal are neither final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss this appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




      *
         In these orders, which were entered on December 2, 2020, the magistrate judge
(a) denied as premature Majid’s motions for issuance of subpoenas for trial testimony; and
(b) denied for lack of authority Majid’s request for a court order allowing him to call
potential medical experts from the prison.

                                            3